Barnard, P. J.
The evidence satisfactorily shows that the petitioner, George 0. Bedell, retained' in his hands, as administrator of his father’s estate, the sum of $500, which of right should have been divided among his brother and sisters. It also satisfactorily appears that William B. Bedell, as administrator of his mother’s estate, divided among his brother and sisters $255.60, which was the distributive share of George C. Bedell in his mother’s estate. The $500 should have been paid the next of kin in April, 1866, by the petitioner, as administrator of his father’s estate. The mother’s estate was ready for distribution in March, 1869. The heirs of the two estates were identical. Before the division of the mother’s estate by William B. Bedell, the petitioner was asked for the distribution of the $500; and was told that, if he did not divide this sum with the heirs, his share in his mother’s estate would not be reckoned in his favor, and he replied that would be all right, and he would have to abide by it. The administrator of Mrs. Bedell," in 1869, did divide the estate of his mother, excluding George C. Bedell. George was well aware of this distribution, and the matter has remained unchanged for nearly 20 years. Upon this evidence I should unhesitatingly find that the petitioner’s share in his mother’s estate was paid in-full in 1869. He consented to the distribution, provided he could retain nearly a double portion which should have come back to the other heirs. The question, therefore, is not one of offset, but of payment, and that can be proved in answer to the petition. Decree reversed, with costs, and a new trial granted.